Exhibit 10.2

 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

Execution Copy

 

Deerfield Pegasus Loan Capital LP

DPLC General Partner LLC

Deerfield Capital Corp.

Deerfield Capital Management LLC

 

April 9, 2009

 

Pegasus Deerfield (AIV), LLC
PGS Management, LLC

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) records our understanding regarding
certain matters relating to the Transactions (as defined below), including the
acquisition by Pegasus Deerfield (AIV), LLC (“Investor”) of a limited partner
interest in Deerfield Pegasus Loan Capital LP, a Delaware limited partnership
(“Fund I”), pursuant to (a) the Amended and Restated Limited Partnership
Agreement of Fund I, dated April 9, 2009 (as amended from time to time, the
“Fund I LPA”), among DPLC General Partner LLC as general partner of Fund I (“DLC
GP”), Investor and the other limited partners of Fund I and (b) the Subscription
Agreement executed by Investor, dated April 9, 2009 (the “Subscription
Agreement”).

 

Investor is acquiring a limited partner interest in Fund I and a limited
liability company interest in the DLC GP.  In connection with such purchase, the
parties hereto hereby agree as follows:

 

1.                                       Definitions.  As used herein, the
capitalized terms listed below shall have the following respective meanings:

 

Acquiring Person:  the meaning set forth in Section 3(d).

 

Advisory Agreement:  the investment advisory agreement of even date herewith by
and between Fund I and DCM as may be amended from time to time.

 

Affirmation:  the meaning set forth in Section 3(d).

 

Agreement:  the meaning set forth in the first paragraph of this Agreement.

 

Affiliate: when used with reference to a specified Person, any Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

 

--------------------------------------------------------------------------------


 

Competitive Opportunity: the meaning set fort in Section 24.

 

Confidential Information:  the meaning set forth in Section 12(b).

 

Consulting Agreement:  the consulting agreement of even date herewith by and
between DCM and PM.

 

Control (and its corollaries):  the possession, directly or indirectly, of the
power to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or otherwise.

 

Covered Managed Account: any managed account for a single investor or a group of
affiliated investors for which DCM, DFR, any DFR Affiliate or any DFR Related
Entity provides investment advisory services, on a discretionary basis, in
return for a fee and which invests primarily in broadly syndicated bank loans to
non-investment grade borrowers and bonds issued by non-investment grade
borrowers but shall exclude (i) any collateralized debt obligation or
collateralized loan obligation and (ii) any managed account for a single
investor or a group of affiliated investors that has an investment strategy that
is materially different than the investment strategy of Fund I.

 

Covered Loan Fund: any alternative investment fund with or targeting third party
investors for which DCM, DFR, any DFR Affiliate or any DFR Related Entity
provides investment advisory services, on a discretionary basis, in return for a
fee and which invests primarily in broadly syndicated bank loans to
non-investment grade borrowers and bonds issued by non-investment grade
borrowers but shall exclude (i) any collateralized debt obligation or
collateralized loan obligation, (ii) any fund that was originally advised by an
advisor (other than DCM or an Affiliate of DCM) and for which DCM becomes the
replacement advisor and (iii) any managed account.

 

DCM:  Deerfield Capital Management LLC, a Delaware limited liability company.

 

DFR:  Deerfield Capital Corp., a Maryland corporation and any successor thereto.

 

DFR Affiliate:  any direct or indirect subsidiary of DFR.

 

DFR Common Stock:  the common stock, par value $.01 per share, of DFR.

 

DFR Entities: the meaning set forth in Section 24.

 

DFR Related Entity:  any Affiliate of DFR for whom one or more of the Key
Investment Professionals renders services or which uses the track record of any
Covered Loan Fund.

 

DLC GP:  the meaning set forth in the first paragraph of this Agreement.

 

DLC GP Agreement:  the amended and restated limited liability company agreement
of DLC GP dated as of the date hereof, as may be amended from time to time.

 

Fund I:  the meaning set forth in the first paragraph of this Agreement.

 

Fund I LPA:  the meaning set forth in the first paragraph of this Agreement.

 

Fund Investment Protocol:  the meaning set forth in the DLC GP Agreement.

 

2

--------------------------------------------------------------------------------


 

Initial Closing Date:  The date on which Investor or any Affiliate thereof makes
the Initial Investor Contribution and acquires a limited partner interest in
Fund I and a limited liability company interest in the DLC GP.

 

Initial Investor Contribution: $5,000,000.

 

Investor:  the meaning set forth in the first paragraph of this Agreement.

 


INVESTOR PARENT: PEGASUS PARTNERS IV, L.P.


 


INVESTOR PERMITTED TRANSFEREE:  THE MEANING SET FORTH IN SECTION 19.


 

Key Investment Professionals:  the meaning set forth in Section 11(b).

 

Lender Transfer:  any pledge, hypothecation or other customary encumbrance of
(i) an interest in DCM to or by the current lenders of DFR in connection with
the debt of DFR and the DFR Affiliates existing as of the date hereof or any DFR
Affiliate or upon the refinancing of such existing debt, and (ii)  an interest
in any non-material assets of DCM (currently owned or acquired in the future) in
connection with the purchase of such assets and to secure the repayment of the
purchase price therefor, and which purchase and corresponding pledge,
hypothecation or encumbrance occurs in the ordinary course, consistent with past
practice.

 

Material Deviation:  the meaning set forth in Section 4(g).

 

Pegasus Entities: the meaning set forth in Section 24.

 

Person:  any corporation, association, joint venture, partnership, limited
liability company, government or political subdivision thereof, government
agency, trust or other entity or an individual.

 

PM:  PGS Management, LLC, a Delaware limited liability company.

 

Registration Rights Agreement:  the registration rights agreement of even date
herewith by and between Investor and DFR in respect of the DFR Common Stock
underlying the Warrants.

 

Restrictive Covenant Agreements:  the meaning set forth in Section 11(b).

 

Special Limited Partner Withdrawal Right:  the meaning ascribed to such term in
the Fund I LPA.

 

Structuring Fee:  the meaning set forth in Section 2(a).

 

Subscription Agreement:  the meaning set forth in the first paragraph of this
Agreement.

 

Tag Along Right:  the meaning set forth in Section 19.

 

Transaction Documents:  the DLC GP Agreement, the Fund I LPA, the Subscription
Agreement, this Agreement, the Advisory Agreement, the Consulting Agreement, the
Registration Rights Agreement, any of the Warrants and any other document,
instrument or certificate executed and delivered in connection with any of the
foregoing or the consummation of the Transactions.

 

Transaction Information:  the meaning set forth in Section 12(a).

 

3

--------------------------------------------------------------------------------


 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

Transactions:  the transactions contemplated by the Transaction Documents.

 

Transfer:  any direct or indirect sale, transfer, assignment, gift,
distribution, conveyance, issuance, pledge, hypothecation or other encumbrance
or disposition (whether voluntary or involuntary or by operation of law),
whether in one or a series of transactions and whether by means of a direct
purchase, merger, recapitalization, reorganization, consolidation, refinancing
or otherwise.  For the avoidance of doubt, the Transfer of an asset of a Person
shall be deemed to have occurred upon a direct or indirect change in Control of
the beneficial ownership of such Person.

 

Valuation Consent Event:  the meaning set forth in Section 4(h).

 

Warrants:  (a) the warrant to purchase 2,500,000 shares of DFR Common Stock at
$4.25 per share, and (b) the warrant to purchase 500,000 shares of DFR Common
Stock at $10.00 per share, in each case as issued to Investor as of the date
hereof.

 


2.                                       STRUCTURING FEE AND COMPENSATION.


 


(A)                                  ON THE INITIAL CLOSING DATE, FUND I SHALL
PAY TO (1) PEGASUS CAPITAL ADVISORS IV, L.P. A STRUCTURING FEE IN AN AMOUNT
EQUAL TO [***] PERCENT ([***]%) OF THE INVESTOR’S AGGREGATE CAPITAL COMMITMENTS
TO FUND I AND DLC GP, LESS $[***], $[***] OF WHICH SHALL BE PAYABLE TO ALBANY
PEGASUS CAPITAL, LLC AND $[***] OF WHICH SHALL BE PAYABLE TO CHANNEL INVESTMENT
ADVISORS, INC. (SUCH AMOUNTS, INCLUDING THE $[***] PAYABLE TO THE FOREGOING
ENTITIES, THE “STRUCTURING FEE”), AND FUND I SHALL DEBIT SUCH FEE SOLELY FROM
THE CAPITAL ACCOUNT OF THE INVESTOR, AND (2) DCM (OR ITS AFFILIATES) A
STRUCTURING FEE IN AN AMOUNT EQUAL TO [***] PERCENT ([***]%) OF THE AGGREGATE
CAPITAL COMMITMENTS OF DCM (OR ITS AFFILIATES) TO FUND I AND DLC GP AND FUND I
SHALL DEBIT SUCH FEE SOLELY FROM THE CAPITAL ACCOUNT OF DLC GP, AND DLC GP SHALL
DEBIT SUCH FEE SOLELY FROM THE CAPITAL ACCOUNT OF DCM (OR ITS AFFILIATES) THAT
ARE INVESTING IN DLC GP.


 

(b)                                 To the extent there are any third party
placement fees and expenses incurred in respect of Fund I, such fees shall be
(i) paid by Fund I and offset against the management fees received by DCM (or if
applicable, any Affiliate thereof) in respect of third party investors of Fund I
(and reduce pro rata payments under the Consulting Agreement) or (ii) be borne
by each of DCM and PM on a pro rata basis by deducting the portion of the
management fee or incentive allocation paid to the third party placement agent
prior to calculating the incentive allocation or consulting fee payable or
allocable to Investor, provided that with respect to Fund I, notwithstanding the
foregoing, in no event shall DCM’s quarterly advisory fee be reduced below
$[***] or Investor’s quarterly consulting fee payable to PM pursuant to the
Consulting Agreement be reduced below $[***] as a result of any payments to a
placement agent without the consent of the affected party.

 

4

--------------------------------------------------------------------------------



 


3.                                       INVESTOR APPROVAL.  EACH OF THE
FOLLOWING ACTIONS MAY NOT BE TAKEN WITHOUT THE PRIOR WRITTEN CONSENT OF
INVESTOR:


 


(A)                                  ANY ACTION BY DFR OR ANY DFR AFFILIATE THAT
COULD HAVE A MATERIAL ADVERSE EFFECT ON (I)  FUND I, DLC GP, THE INVESTOR OR ANY
AFFILIATE THEREOF THAT HAS AN INTEREST IN FUND I OR DLC GP OR (II) ANY OTHER
AFFILIATE OF THE INVESTOR TO WHICH DFR OR ANY DFR AFFILIATE HAS KNOWLEDGE AND TO
WHICH DFR OR ANY DFR AFFILIATE HAS KNOWLEDGE THAT SUCH ACTION COULD HAVE A
MATERIAL ADVERSE EFFECT ON SUCH AFFILIATE.


 


(B)                                 ENTRY INTO ANY MATERIAL AGREEMENT WITH
RESPECT TO FUND I BY DFR OR ANY DFR AFFILIATE, INCLUDING, WITHOUT LIMITATION,
ANY JOINT VENTURE, JOINT MARKETING OR JOINT DEVELOPMENT AGREEMENT OTHER THAN
CUSTOMARY AGREEMENTS FOR ACQUIRING OR DISPOSING OF SECURITIES, DEBT OBLIGATIONS,
LOANS AND DERIVATIVES TRANSACTIONS.


 


(C)                                  ANY AMENDMENT TO THE ADVISORY AGREEMENT
THAT COULD HAVE AN ADVERSE EFFECT ON THE INVESTOR WITH RESPECT TO ITS INTERESTS
IN FUND I, PROVIDED, THAT, FOR THE AVOIDANCE OF DOUBT, ANY AMENDMENT TO THE
FINAL TWO PARAGRAPHS OF SECTION 1(B) OF THE ADVISORY AGREEMENT SHALL BE DEEMED
TO HAVE AN ADVERSE EFFECT ON THE INVESTOR.


 

(d)                                 (i)  the Transfer to any Person of all or a
substantial segment of the properties and assets of DCM (for the avoidance of
doubt, any Transfer of the Advisory Agreement shall be deemed a Transfer of a
substantial segment of the properties and assets of DCM); or (ii) the Transfer
of any debt or equity securities or other interests in DCM, other than in each
case, to a Person (A) who is a wholly-owned subsidiary of DFR, or (B) who is
also acquiring 51% or more of the properties and assets of DFR (each Person
acquiring properties and assets or securities or other interests in any Transfer
of the type described in (i) or (ii) above (whether or not Investor consent is
required), an “Acquiring Person”).  Each Acquiring Person in connection with the
direct Transfer of any Transaction Document shall execute and deliver to
Investor such documents as Investor may reasonably request wherein such
Acquiring Person agrees to assume and perform all of the respective obligations
of DCM and DFR under the Transaction Documents, as applicable (an
“Affirmation”).  Further, the transferor in any Transfer to an Acquiring Person
shall remain liable for the performance of any and all obligations of such
transferor under the Transaction Documents so Transferred.  DFR hereby
represents that the debt of DFR and the DFR Affiliates as of December 31, 2008
is as set forth in DFR’s audited consolidated balance sheet as of December 31,
2008, a true, correct and complete copy of which has been provided to Investor,
and that the amount of the debt of DFR and the DFR Affiliates existing as of the
date hereof has not materially increased from the amount of consolidated debt
reflected on such balance sheet.  Notwithstanding the foregoing, neither (A) a
Lender Transfer, nor (B) the acquisition of an equity or other interest in DFR
by a Person who is not also directly acquiring an equity or other interest in
DCM or any of its Affiliates (other than DFR), shall be a Transfer that requires
consent of Investor or an Affirmation pursuant to this Section 3(d).

 

 (e)                               The exercise by DLC GP, DCM or any Affiliate
thereof of any power of attorney on behalf of Investor or any Affiliate thereof
that (1) correlates to actions that are not ministerial in nature, (2) are
material to DLC GP or Fund I or (3) could have an adverse effect on any of the
Investor or any of its Affiliates.

 

(f)                                    DFR or the applicable DFR Affiliate shall
cause the DLC GP tax matters partner to not take any of the following actions
without the consent of Investor, such consent not to be unreasonably withheld,
conditioned or delayed: (1) make or change any material tax election, (2) change
an annual accounting period, (3) adopt a different accounting method or change
the accounting method initially used by Fund I (which shall be the accrual
method), (4) file any amended tax return, (5) enter into any closing agreement,
(6) settle any material tax claim or assessment relating to Fund I,
(7) surrender any

 

5

--------------------------------------------------------------------------------


 

right to claim a refund of taxes, or (8) consent to any extension or waiver of
the limitation period applicable to any tax claim or assessment relating to Fund
I.

 


4.                                       ADDITIONAL GOVERNANCE MATTERS.


 


(A)                                  THE SERVICES SPECIFIED IN THE ADVISORY
AGREEMENT WITH RESPECT TO FUND I SHALL BE PERFORMED BY DCM PURSUANT TO THE
ADVISORY AGREEMENT.


 


(B)                                 DCM SHALL ENGAGE PM AS A CONSULTANT TO DCM
FOR FUND I, AND PM SHALL PROVIDE CONSULTING SERVICES TO DCM IN ACCORDANCE WITH
THE TERMS OF THE CONSULTING AGREEMENT.  DURING THE MARKETING PERIOD FOR FUND I,
DCM SHALL PROVIDE INVESTOR WITH TIMELY UPDATES ON FUNDRAISING EFFORTS FOR FUND
I, INCLUDING, WITHOUT LIMITATION, A LIST OF PROSPECTIVE INVESTORS ON A QUARTERLY
BASIS AND IN ANY EVENT PRIOR TO SUCH PROSPECTIVE INVESTOR’S ADMISSION TO FUND
I.   INVESTOR SHALL HAVE THE RIGHT TO REJECT ANY PROSPECTIVE INVESTOR IN FUND I
IF INVESTOR CAN DEMONSTRATE A REASONABLE BASIS FOR SUCH REJECTION.


 

(c)                                  None of DCM, DFR or any DFR Affiliate shall
amend or waive any provision of any Restrictive Covenant Agreement without the
consent of Investor.  In the event DCM in good faith elects not to pay severance
pursuant to section 4(b) of any Restrictive Covenant Agreement, the Investor
shall have the right to cause DCM to make severance payments in accordance with
the provisions thereof in such amounts as determined by the Investor, provided
that the Investor shall reimburse DCM for all severance payments it causes DCM
to pay pursuant to this clause (c).

 


(D)                                 DCM SHALL NOT RETAIN ANY SUB-ADVISER OR ANY
CONSULTANT THAT SHARES IN ANY PORTION OF THE FUND I ADVISORY FEES (OTHER THAN
PM) TO FUND I WITHOUT INVESTOR’S CONSENT.


 


(E)                                  DURING FUND I’S INVESTMENT PERIOD, DCM AND
DFR SHALL, AND DCM SHALL CAUSE EACH KEY INVESTMENT PROFESSIONAL TO, AND DFR
SHALL CAUSE EACH DFR AFFILIATE TO, OFFER TO FUND I INVESTMENT OPPORTUNITIES THAT
ARE PRESENTED TO SUCH PERSON THAT ARE CONSISTENT WITH FUND I’S INVESTMENT
OBJECTIVES TO THE EXTENT SET FORTH IN DCM’S ALLOCATION POLICY (ATTACHED AS
EXHIBIT A TO THE FUND INVESTMENT PROTOCOL).


 


(F)                                    NEITHER FUND I NOR DLC GP SHALL ENGAGE IN
TRANSACTIONS WITH DCM OR ANY DFR AFFILIATE THEREOF RELATING TO FUND I TO THE
EXTENT SUCH TRANSACTIONS ARE PROHIBITED BY DCM’S RELATED PARTY TRANSACTION
POLICY (ATTACHED AS EXHIBIT B TO THE FUND INVESTMENT PROTOCOL).


 

(g)                                 DCM shall provide the annual budget of DCM
(solely as it relates to Fund I) to Investor for its review and consent at least
30 days prior to the commencement of the fiscal year to which such budget
relates (and if Investor does not consent to such budget, the last budget
approved by Investor shall remain in effect until DCM and Investor agree
otherwise).  Such budgets of DCM (solely as it relates to Fund I) shall be
prepared in good faith and shall include DCM’s reasonable estimates of
applicable expenses.  DCM shall not incur any expense that constitutes a
Material Deviation without Investor’s consent.  A “Material Deviation” is any
expense that results in any category of budgeted expenses exceeding 120% or more
of such category’s budgeted expenses as set forth in the applicable budget or
any expense that results in the aggregate expenses equaling 115% or more of
aggregate budgeted expenses set forth in the applicable budget.

 


(H)                                 IN THE EVENT INVESTOR OBJECTS TO ANY
VALUATION BY DCM OF ANY INTEREST IN, OR ANY ASSET OF, FUND I OR DLC GP IN
CONNECTION WITH THE REDEMPTION OF ANY OF INVESTOR’S INTERESTS THEREIN, INVESTOR
SHALL PROVIDE PROMPT WRITTEN NOTICE TO DCM OF SUCH OBJECTION (SUCH WRITTEN
NOTICE TO BE PROVIDED WITHIN 10 DAYS OF SUCH VALUATION BEING PROVIDED TO
INVESTOR), AND IF DCM AND INVESTOR CANNOT AGREE ON SUCH VALUATION, INVESTOR
SHALL HAVE THE OPTION TO ACCEPT AN IN-KIND PRO RATA DISTRIBUTION OF ITS INTEREST
IN SUCH INTEREST OR ASSET.  IN THE EVENT THAT THE ADMINISTRATOR IS REQUIRED TO
VALUE AN INVESTMENT BASED ON A

 

6

--------------------------------------------------------------------------------



 


VALUATION MODEL PROVIDED BY DCM PURSUANT TO SECTION 4.10 OF THE FUND I LPA (SUCH
EVENT, A “VALUATION CONSENT EVENT”), DCM SHALL PROMPTLY NOTIFY INVESTOR OF SUCH
VALUATION CONSENT EVENT AND SHALL CONSULT WITH INVESTOR REGARDING THE VALUATION
OF SUCH INVESTMENT, AND NO VALUATION OF SUCH INVESTMENT SHALL BE CONCLUSIVE OR
FINAL WITHOUT INVESTOR’S CONSENT; PROVIDED THAT IF INVESTOR DOES NOT GIVE SUCH
CONSENT WITHIN THREE BUSINESS DAYS FROM THE DATE ON WHICH DCM DELIVERS TO
INVESTOR WRITTEN NOTIFICATION OF SUCH VALUATION CONSENT EVENT, INVESTOR AND DCM
SHALL HAVE THREE BUSINESS DAYS TO APPOINT A MUTUALLY AGREED UPON INDEPENDENT
VALUATION AGENT TO VALUE SUCH INVESTMENT; AND PROVIDED, FURTHER, THAT IN THE
EVENT THAT INVESTOR AND DCM ARE UNABLE TO AGREE UPON AN INDEPENDENT VALUATION
AGENT WITHIN THE PRESCRIBED PERIOD DESCRIBED ABOVE, EACH OF INVESTOR AND DCM
SHALL HAVE AN ADDITIONAL TWO BUSINESS DAYS TO APPOINT AN INDEPENDENT VALUATION
AGENT SELECTED BY IT TO VALUE SUCH INVESTMENT (AND SHALL NOTIFY THE OTHER PARTY
PROMPTLY OF SUCH APPOINTMENT), AND THE AVERAGE OF THE VALUATIONS PROVIDED BY THE
TWO SUCH INDEPENDENT VALUATION AGENTS SHALL BE THE VALUE OF SUCH INVESTMENT; AND
PROVIDED, FINALLY, THAT IF ONLY ONE OF DCM AND INVESTOR APPOINTS AN INDEPENDENT
VALUATION AGENT WITHIN THE PRESCRIBED PERIOD DESCRIBED ABOVE, THE VALUATION OF
SUCH INVESTMENT SHALL BE THE VALUATION PROVIDED BY THE SINGLE APPOINTED
INDEPENDENT VALUATION AGENT.  ALL INVESTMENT VALUATIONS DETERMINED IN ACCORDANCE
WITH THE PRECEDING SENTENCE SHALL BE CONCLUSIVE AND FINAL.  FOR THE AVOIDANCE OF
DOUBT, ANY FEES PAYABLE TO INDEPENDENT VALUATION AGENTS APPOINTED PURSUANT TO
THIS SECTION 4(H) SHALL BE BORNE BY FUND I.  IN ADDITION, NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN ANY TRANSACTION DOCUMENT, ANY FEES PAYABLE
TO A VALUATION AGENT PURSUANT TO THIS SECTION 4(H) SHALL BE DEEMED NOT TO
CONSTITUTE (1) A MATERIAL DEVIATION (AS DEFINED HEREIN OR UNDER THE DLC GP
AGREEMENT, AS APPLICABLE) OR (2) A BREACH OF ANY PROVISION OF ANY TRANSACTION
DOCUMENT.


 


(I)                                     INVESTOR WILL BE ENTITLED TO APPOINT ONE
NON-VOTING REPRESENTATIVE (AND REPLACEMENT THERETO) TO THE ADVISORY BOARD OF
FUND I.  IN THE EVENT SUCH REPRESENTATIVE IS UNABLE TO ATTEND ANY MEETING,
INVESTOR SHALL BE ENTITLED TO APPOINT AN ALTERNATE TO ATTEND SUCH MEETING.


 

(j)                                     To the extent one or more third party
limited partners representing a significant amount of capital committed to Fund
I objects to the provisions surrounding the removal and replacement of the
Investment Advisor, the Investor agrees that it will negotiate such provisions
in good faith with DCM, Fund I and such third party limited partners.

 


(K)                                  INVESTOR SHALL MAKE CAPITAL CONTRIBUTIONS
TO FUND I AND DLC GP IN RESPECT OF ITS $75,000,000 CAPITAL COMMITMENT TO FUND I
AND DLC GP IN ACCORDANCE WITH THE CAPITAL CONTRIBUTION SCHEDULE SET FORTH ON
EXHIBIT E, PROVIDED THAT THERE ARE SUFFICIENT, VIABLE INVESTMENT OPPORTUNITIES
IN WHICH FUND I CAN INVEST AS EVIDENCED BY THE SUFFICIENCY OF “APPROVED
INVESTMENTS” PURSUANT TO THE FUND INVESTMENT PROTOCOL, AND, PROVIDED, FURTHER,
THAT SUCH CAPITAL COMMITMENTS MAY BE CALLED EARLIER THAN AS SET FORTH ON
EXHIBIT E IF INVESTOR CONSENTS, AND, PROVIDED, FINALLY, THAT IF THERE ARE NOT
SUFFICIENT, VIABLE INVESTMENT OPPORTUNITIES (I.E., “APPROVED INVESTMENTS”
PURSUANT TO THE FUND INVESTMENT PROTOCOL) IN WHICH FUND I CAN INVEST, DLC GP
AGREES THAT A FAILURE BY INVESTOR TO MAKE A CAPITAL CONTRIBUTION TO FUND I SHALL
NOT CAUSE THE INVESTOR TO BE A “DEFAULTING PARTNER” PURSUANT TO THE FUND I LPA.


 


(L)                                     NONE OF THE AGGREGATE CAPITAL COMMITMENT
OF DFR AND ITS AFFILIATES TO DLC GP MAY BE MADE BY EMPLOYEES, OFFICERS,
DIRECTORS, CONSULTANTS OR SIMILARLY SITUATED INDIVIDUALS OF ANY OF THE FOREGOING
ENTITIES, PROVIDED THAT UP TO $500,000 OF THE $15 MILLION CAPITAL COMMITMENT OF
DFR AND ITS AFFILIATES TO DLC GP MAY BE SATISFIED BY CAPITAL COMMITMENTS OR
CAPITAL CONTRIBUTIONS TO FUND I BY EMPLOYEES, OFFICERS, DIRECTORS, CONSULTANTS
OR SIMILARLY SITUATED INDIVIDUALS OF ANY OF THE FOREGOING ENTITIES.


 


(M)                               DCM SHALL NOTIFY INVESTOR UPON EACH OF TRANCHE
2, TRANCHE 3 AND TRANCHE 4 (AS DESCRIBED ON EXHIBIT E) BECOMING 80% INVESTED
PURSUANT TO THE FUND I LPA.

 

7

--------------------------------------------------------------------------------


 

5.                                       Removal of DCM as Investment Advisor
and DCM representatives from the Board of Managers.               Investor shall
have the right to terminate DCM as Investment Advisor to Fund I and DCM
appointees on the DLC GP board of managers as set forth in the Fund I LPA and
the DLC GP Agreement.

 


6.                                       MUTUAL NON-DISPARAGEMENT.  EACH OF
INVESTOR AND DFR SHALL NOT MAKE, AND INVESTOR SHALL CAUSE ITS AFFILIATES NOT TO
MAKE, AND DFR SHALL CAUSE ITS AFFILIATES NOT TO MAKE, ANY COMMENT, STATEMENT OR
OTHER COMMUNICATION THAT SHALL DISPARAGE THE GOOD NAME OR BUSINESS OR
PROFESSIONAL REPUTATION OF THE OTHER PARTY OR SUCH PARTY’S AFFILIATES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE ONLY EXCEPTION TO THE FOREGOING SHALL BE
THOSE CIRCUMSTANCES IN WHICH A PARTY IS OBLIGATED TO PROVIDE INFORMATION IN
RESPONSE TO AN INVESTIGATION BY A DULY AUTHORIZED GOVERNMENTAL ENTITY IN
CONNECTION WITH LEGAL PROCEEDINGS, AND THEN ONLY AFTER CONSULTATION WITH THE
OTHER PARTIES TO THE EXTENT THAT SUCH CONSULTATION IS REASONABLY POSSIBLE AND,
IN SUCH EVENT, ONLY TO THE EXTENT THAT SUCH RESPONSES SHALL BE TRUE AND CORRECT.


 

7.                                       [Intentionally Omitted]

 


8.                                       USE OF NAME.


 


(A)                                  EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
INVESTOR OR AS REQUIRED BY APPLICABLE LAW, RULE OR REGULATION (INCLUDING FOR THE
PURPOSE OF MAKING ANY FILING OR OTHER DISCLOSURE BUT ONLY IF THE PROCEDURES
DESCRIBED IN SECTION 12 REGARDING DISCLOSURES REQUIRED BY APPLICABLE LAW,
RULE OR REGULATION ARE FOLLOWED) OR AS AUTHORIZED PURSUANT TO SECTION 12, NONE
OF (1) FUND I, DLC GP, DFR, DCM OR ANY DFR AFFILIATE, OR (2) ANY MEMBER,
PARTNER, MANAGER, DIRECTOR, OFFICER, EMPLOYEE, AGENT OR SERVICE PROVIDER OF A
PERSON LISTED IN CLAUSE (1), MAY DISCLOSE, USE OR OTHERWISE REFER TO IN ANY
WRITTEN MATERIAL THE NAME “PEGASUS” OR ANY DERIVATIVE THEREOF OR THE NAMES OF
ANY AFFILIATE, MEMBER, PARTNER, DIRECTOR, OFFICER OR EMPLOYEE OF INVESTOR OR ANY
INVESTMENT FUND OR OTHER ENTITY ASSOCIATED WITH INVESTOR.


 


(B)                                 EXCEPT WITH THE PRIOR WRITTEN CONSENT OF DFR
OR AS REQUIRED BY APPLICABLE LAW, RULE OR REGULATION (INCLUDING FOR THE PURPOSE
OF MAKING ANY FILING OR OTHER DISCLOSURE BUT ONLY IF THE PROCEDURES DESCRIBED IN
SECTION 12 REGARDING DISCLOSURES REQUIRED BY APPLICABLE LAW, RULE OR REGULATION
ARE FOLLOWED) OR AS AUTHORIZED PURSUANT TO SECTION 12, NONE OF (1) INVESTOR OR
ANY OF ITS RESPECTIVE AFFILIATES, OR (2) ANY MEMBER, PARTNER, MANAGER, DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR SERVICE PROVIDER OF A PERSON LISTED IN CLAUSE (1),
MAY DISCLOSE, USE OR OTHERWISE REFER TO IN ANY WRITTEN MATERIAL THE NAME
“DEERFIELD” OR ANY DERIVATIVE THEREOF OR THE NAMES OF ANY AFFILIATE, MEMBER,
PARTNER, DIRECTOR, OFFICER OR EMPLOYEE OF DFR OR ANY INVESTMENT FUND OR OTHER
ENTITY ASSOCIATED WITH DFR.


 


(C)                                  NOTWITHSTANDING SECTION 12(A), THE
FOLLOWING MAY BE DISCLOSED WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR IN A
COMMUNICATION TO AN ACTUAL OR PROSPECTIVE INVESTOR IN FUND I OR IN ANY
SECURITIES FILING IF REQUIRED BY LAW, RULE OR REGULATION:


 


(1)                                  THE TERMS “PEGASUS” OR “DEERFIELD” IN THE
TITLE OF FUND I AND REFERENCES TO THE NAME OF FUND I;


 


(2)                                  INVESTOR’S ROLE AS A LIMITED PARTNER IN
FUND I AND THE AMOUNT OF ITS INVESTMENT IN SUCH CAPACITY, IF ANY;


 


(3)                                  INVESTOR’S ROLE AS A HOLDER OF INTERESTS IN
DLC GP; OTHER THAN WITH RESPECT TO THE SPECIFIC TERMS AND ECONOMIC INTERESTS OF
INVESTOR THEREIN; AND

 

8

--------------------------------------------------------------------------------



 


(4)                                  THE IDENTITY OF INVESTOR’S REPRESENTATIVES
ON THE INVESTMENT COMMITTEE OF DLC GP, THE BOARD OF MANAGERS OF DLC GP OR ANY
OTHER COMMITTEE;


 


(5)                                  THIS SIDE LETTER AMONG THE PARTIES HERETO
(THE ACTUAL REPRODUCTION OF THE LETTER AS OPPOSED TO ANY DESCRIPTIONS THEREOF);
AND


 


(D)                                 NOTWITHSTANDING SECTION 12(A), DCM MAY
DISCLOSE INVESTOR’S NAME, IT’S JURISDICTION OF FORMATION AND ITS INTEREST IN DLC
GP AND FUND I (BUT NOT FOR THE AVOIDANCE OF DOUBT, THE IDENTITIES OF THE
INVESTOR PARENT’S LIMITED PARTNERS) FOR PURPOSES OF MAKING ANY DISCLOSURE
REQUIRED BY TRADING COUNTERPARTIES (INCLUDING DISCLOSURE REQUIRED BY LCDS AND
HEDGE COUNTERPARTIES AND DISCLOSURE REQUIRED IN ORDER TO COMPLY WITH REQUESTS TO
PROVIDE “KYC” INFORMATION AND SIMILAR INFORMATION TO COUNTERPARTIES AND SERVICE
PROVIDERS), PROVIDED THAT ANY SERVICE PROVIDER RECEIVING SUCH INFORMATION AGREES
TO BE BOUND BY CUSTOMARY CONFIDENTIALITY PROVISIONS AND, PROVIDED, FURTHER, THAT
IF INVESTOR CONSENTS TO THE DISCLOSURE OF MORE INFORMATION THAN IS PERMITTED BY
THIS CLAUSE (D) TO ANY-COUNTER PARTY, DCM SHALL BE PERMITTED TO DISCLOSE SUCH
INFORMATION TO FUTURE COUNTER-PARTIES.


 

(e)                                  For the avoidance of doubt, nothing in this
Agreement shall authorize DFR, DCM or any Affiliate thereof on the one hand, or
Investor or any Affiliate on the other hand, to issue a press release referring
to the other party (or any Affiliate thereof) without such other party’s
consent.

 


(F)                                    EXCEPT AS PROVIDED IN SECTIONS
8(C)(1),(2), (4) AND (5), INVESTOR SHALL HAVE THE RIGHT TO APPROVE ANY
DESCRIPTION OR DISCLOSURE OF INVESTOR OR ANY AFFILIATE THEREOF IN ANY OFFERING
OR OTHER MATERIALS DISSEMINATED TO ANY PROSPECTIVE INVESTOR IN FUND I.


 

9.                                       Services of Investor.  Except as
expressly set forth herein or in the Consulting Agreement, none of Investor or
any Affiliate thereof shall be obligated to provide any support services to DCM,
Fund I, DLC GP, any portfolio company of Fund I or any Affiliate of any of the
foregoing.

 


10.                                 INFORMATION AND RECORDS.


 


(A)                                  EACH OF DCM, FUND I AND DLC GP SHALL
PRESERVE, DURING SUCH ENTITY’S EXISTENCE AND FOR SIX (6) YEARS THEREAFTER,
ADEQUATE FINANCIAL AND ACCOUNTING RECORDS PERTAINING TO THE OPERATING AGREEMENT
OF THE APPLICABLE ENTITY TO VERIFY THE AMOUNTS, RECIPIENTS, AND USES OF ALL
MATERIAL DISBURSEMENTS MADE IN CONNECTION WITH EACH SUCH ENTITY AND THE
ACTIVITIES THEREOF (BUT WITH RESPECT TO DCM SOLELY AS IT RELATES TO FUND I). 
WITH RESPECT TO EACH SUCH ENTITY (BUT WITH RESPECT TO DCM SOLELY AS IT RELATES
TO FUND I), DURING SUCH PERIOD, INVESTOR (SO LONG AS INVESTOR OR ANY AFFILIATE
THEREOF IS A BENEFICIAL INTEREST HOLDER IN SUCH ENTITY), UPON REASONABLE NOTICE
TO THE APPLICABLE ENTITY AND DURING NORMAL BUSINESS HOURS, SHALL HAVE THE RIGHT
TO AUDIT SUCH FINANCIAL AND ACCOUNTING RECORDS TO THE FULLEST EXTENT AUTHORIZED
AND PERMITTED BY APPLICABLE LAW.


 

(b)                                 Subject to the same confidentiality
obligations of DCM, Investor shall (i) be provided access to the custodian and
administrator of Fund I that is equivalent to the access that is provided to
DCM, provided, that Investor shall not be able to direct such custodians and
administrators to take any action and (ii) receive all reports and
correspondence set forth on Exhibit B from such service providers in connection
with Fund I.

 


11.                                 NON-COMPETITION.


 

(a)                                  Non-Competition.  Without Investor’s
consent, none of DFR, DCM, any DFR Affiliate or any DFR Related Entity shall,
during the period commencing on the Initial Closing Date and ending on
the termination of Fund I’s marketing period (as may be extended pursuant to the
provisions of the Fund

 

9

--------------------------------------------------------------------------------


 

I LPA), manage any (1) Covered Managed Account that is not existing as of the
date hereof or (2) any successor to any Covered Managed Account that is existing
as of the date hereof or sponsor any subsequent Covered Loan Fund with a target
size of less than $400 million of third party capital contributions.

 

(b)                                 Each of the persons listed on Exhibit D (and
any replacement to the foregoing that is approved by Investor) (the “Key
Investment Professionals”) shall enter into restrictive covenants agreements
with DCM, the forms of which shall be attached hereto or otherwise satisfactory
to Investor, that contain devotion of time, non-competition, non-solicitation,
non-disparagement and cooperation provisions (the “Restrictive Covenant
Agreements”).

 

12.                                 Confidentiality.

 


(A)                                  EXCEPT AS SET FORTH IN SECTION 12(C),
WITHOUT THE CONSENT OF THE OTHER PARTY, EACH OF INVESTOR AND DFR SHALL KEEP
CONFIDENTIAL AND SHALL NOT DISCLOSE THE SPECIFIC TERMS, CONDITIONS AND
PROVISIONS OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY OTHER
AGREEMENT REFERENCED HEREIN OR RELATING HERETO (THE “TRANSACTION INFORMATION”)
AND SHALL CAUSE EACH PERSON TO WHOM IT PROVIDES THE TRANSACTION INFORMATION
PURSUANT TO SECTION 12(C) TO KEEP CONFIDENTIAL AND NOT DISCLOSE THE TRANSACTION
INFORMATION.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 12(C),
(1) WITHOUT THE CONSENT OF DFR, INVESTOR SHALL KEEP CONFIDENTIAL AND SHALL NOT
DISCLOSE OR USE (EXCEPT IN CONNECTION WITH THIS AGREEMENT AND ITS INTERESTS IN
FUND I) ANY CONFIDENTIAL OR PROPRIETARY INFORMATION RELATING TO DCM, DFR OR ANY
AFFILIATE THEREOF AND (2) WITHOUT THE CONSENT OF INVESTOR, DFR AND DCM SHALL
KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE OR USE (EXCEPT IN CONNECTION WITH THIS
AGREEMENT AND ITS INTERESTS IN FUND I) ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION RELATING TO INVESTOR OR ANY AFFILIATE THEREOF (COLLECTIVELY,
“CONFIDENTIAL INFORMATION”).  CONFIDENTIAL INFORMATION SHALL NOT INCLUDE
INFORMATION WHICH (1) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN
AS A RESULT OF A DISCLOSURE BY A PARTY IN BREACH OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS (IT BEING UNDERSTOOD THAT INFORMATION DISCLOSED TO
INVESTORS IN A FUND IS NOT CONSIDERED GENERALLY AVAILABLE TO THE PUBLIC),
(2) WAS IN A PARTY’S POSSESSION PRIOR TO ITS DISCLOSURE TO SUCH PARTY, OR
(3) WAS RECEIVED BY A PARTY FROM A PERSON WHO IS NOT KNOWN BY SUCH PARTY TO BE
BOUND BY AN APPLICABLE CONFIDENTIALITY AGREEMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, DFR, DCM OR ANY DFR AFFILIATE MAY DISCLOSE, SUBJECT TO
APPLICABLE SECURITIES LAWS, THE TRACK RECORD OF FUND I FOR PURPOSES OF PREPARING
AND DISCLOSING INVESTMENT PERFORMANCE DATA OF FUND I WHEN SOLICITING INVESTORS
FOR FUND I OR ANY OTHER INVESTMENT VEHICLE SPONSORED BY DFR, DCM OR ANY DFR
AFFILIATE; PROVIDED THAT DCM SHALL INCLUDE A DISCLAIMER IN SUCH MARKETING
MATERIALS THAT STATES THAT ONLY DCM, DFR AND/OR ANY DFR AFFILIATE HAD A ROLE IN
THE CALCULATION OR PRESENTATION OF THE INFORMATION CONTAINED THEREIN.


 


(C)                                  THE PARTIES (EXCEPT AS OTHERWISE SPECIFIED
BELOW) MAY DISCLOSE TRANSACTION INFORMATION AND CONFIDENTIAL INFORMATION:


 


(1)                                  TO THEIR AFFILIATES AND TO THEIR DIRECTORS
AND OFFICERS AND LEGAL AND ACCOUNTING PERSONNEL OR OUTSIDE ACCOUNTANTS OR
LAWYERS AND TO THE DIRECTORS AND OFFICERS AND LEGAL AND ACCOUNTING PERSONNEL OR
OUTSIDE ACCOUNTANTS OR LAWYERS OF ANY AFFILIATE OR OTHER REPRESENTATIVES AND IN
THE CASE OF INVESTOR, TO THE INVESTOR PARENT’S LIMITED PARTNERS OR TO ANY LENDER
OF DFR, INVESTOR PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES, PROVIDED THAT ANY
SUCH PERSON IS NOTIFIED OF THE CONFIDENTIALITY OBLIGATIONS HEREIN AND AGREES TO
BE BOUND THERETO OR IN THE CASE OF INVESTOR PARENT’S LIMITED PARTNERS, BOUND BY
COMPARABLE CONFIDENTIALITY PROVISIONS;

 

10

--------------------------------------------------------------------------------



 


(2)                                  TO REGULATORY AUTHORITIES IN CONNECTION
WITH THE PREPARATION OR SUBMISSION OF FINANCIAL REPORTS, TAX RETURNS OR REPORTS
REQUIRED BY LAW TO BE SUBMITTED OR MADE AVAILABLE TO ANY GOVERNMENTAL OR
REGULATORY AGENCY;


 


(3)                                  AS REQUIRED BY APPLICABLE LAWS, RULES AND
REGULATIONS (INCLUDING FOR PURPOSES OF MAKING ANY FILING OR OTHER DISCLOSURE);
PROVIDED THAT IN THE CASE OF (2) AND (3), EXCEPT AS REQUIRED IN CONNECTION WITH
SECURITIES FILINGS, THE PARTY REQUIRED TO DISCLOSE SUCH INFORMATION NOTIFIES THE
OTHER PARTY IN ADVANCE OF SUCH DISCLOSURE, COOPERATES WITH SUCH PARTY SHOULD IT
CHOOSE TO SEEK A PROTECTIVE ORDER, AND USE ITS BEST EFFORTS TO OBTAIN
CONFIDENTIAL TREATMENT FOR SUCH INFORMATION, AND, PROVIDED, FURTHER, THAT IN
CONNECTION WITH ANY SECURITIES FILINGS, THE PARTY REQUIRED TO MAKE THE FILING
SHALL PROVIDE A DRAFT OF ANY SECURITIES FILING THAT REFERENCES THE OTHER PARTY
OR ANY OF THEIR AFFILIATES WITHIN A REASONABLE TIME PRIOR TO THE APPLICABLE
FILING DATE AND SHALL INCORPORATE SUCH PARTY’S REASONABLE COMMENTS THERETO;


 


(4)                                  WITH THE PRIOR WRITTEN CONSENT OF INVESTOR
OR DFR, AS APPLICABLE; AND


 


(5)                                  IN CONNECTION WITH ANY PROPOSED AUTHORIZED
TRANSFER OF ANY OF THEIR RESPECTIVE INTERESTS IN DFR, DCM, PM, FUND I AND DLC GP
OR ANY DFR AFFILIATE.


 


(D)                                 THE FOREGOING SHALL NOT LIMIT THE DISCLOSURE
OF THE TAX TREATMENT OR TAX STRUCTURE OF FUND I (OR ANY TRANSACTIONS UNDERTAKEN
BY FUND I).  AS USED HEREIN, THE TERM “TAX TREATMENT” REFERS TO THE PURPORTED OR
CLAIMED TAX TREATMENT AND THE TERM “TAX STRUCTURE” REFERS TO ANY FACT THAT MAY
BE APPLICABLE TO UNDERSTANDING THE PURPORTED OR CLAIMED TAX TREATMENT, PROVIDED
THAT, FOR THE AVOIDANCE OF DOUBT, (1) EXCEPT TO THE EXTENT OTHERWISE ESTABLISHED
IN PUBLISHED GUIDANCE, TAX TREATMENT AND TAX STRUCTURE SHALL NOT INCLUDE THE
NAME OF OR CONTACT INFORMATION FOR, OR ANY OTHER SIMILAR IDENTIFYING INFORMATION
REGARDING, FUND I, ANY RELATED INVESTMENT FUND OR ANY OF THEIR INVESTMENTS
(INCLUDING, WITHOUT LIMITATION, THE NAMES OF ANY EMPLOYEES OR AFFILIATES
THEREOF) AND (2) NOTHING IN THIS SECTION 12 SHALL LIMIT THE ABILITY OF A LIMITED
PARTNER OF FUND I TO MAKE ANY DISCLOSURE TO SUCH LIMITED PARTNER’S TAX ADVISORS
OR TO THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


 

13.                                 Compliance with Applicable Laws; Insurance.

 

(a)                                  Each party hereto shall perform its
obligations under the Transaction Documents in compliance with all applicable
laws.  In addition, DFR shall use reasonable best efforts to cause each of DCM,
Fund I and DLC GP to comply with all laws, rules and regulations applicable to
such entities, including, without limitation, all applicable securities and
anti-money laundering laws, rules and regulations in all material respects.

 

(b)                                 DFR shall procure and maintain insurance as
set forth and described on Exhibit C hereto.

 

14.                                 [Intentionally Omitted]

 


15.                                 FUND I TAX INFORMATION AND REPORTS.  (A) 
DCM SHALL CAUSE DLC GP TO PROVIDE TO INVESTOR WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR, AN ESTIMATE OF INVESTOR’S DISTRIBUTIVE SHARE OF EACH ITEM OF
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT IN RESPECT OF FUND I FOR SUCH FISCAL
YEAR, AND SUCH OTHER INFORMATION AS MAY BE REQUIRED TO ENABLE INVESTOR TO FILE
ITS U.S. FEDERAL, STATE AND LOCAL TAX RETURNS.  WITHIN 120 DAYS AFTER THE END OF
EACH FISCAL YEAR, DLC GP SHALL USE ITS REASONABLE BEST EFFORTS TO DELIVER TO
INVESTOR A SCHEDULE K-1 IN RESPECT OF ITS FUND I INTEREST, PROVIDED THAT IF DLC
GP IS UNABLE TO DELIVER THE SCHEDULE K-1 WITHIN SUCH PERIOD, DLC GP SHALL NOTIFY
INVESTOR AND PROVIDE THE SCHEDULE K-1 TO INVESTOR NO LATER THAN 150 DAYS AFTER
THE END OF SUCH FISCAL YEAR.

 

11

--------------------------------------------------------------------------------


 

(b)  DCM shall cause DLC GP to provide the annual report referred to in section
8.04 of the Fund I LPA to Investor no later than 90 days following the close of
such year and the quarterly reports referred to therein to Investor no later
than 45 days following the close of such quarter.

 

16.                                 Prior Agreements.  Except as otherwise
disclosed to Investor, prior to the date hereof, neither Fund I nor DLC GP has
entered into any agreement, whether written or oral, other than the Fund I LPA
or a subscription agreement, with any Person in connection with the acquisition
by such Person of a limited partner interest in Fund I.  DLC GP shall disclose
to Investor all agreements, whether written or oral, other than any subscription
agreement, with any Person in connection with the acquisition by such Person of
a limited partner interest in Fund I.

 


17.                                 PREFERENCES. 
(A)                                                           PRIOR TO THE
LIQUIDATION OF FUND I, (I) NO AMOUNTS DISTRIBUTABLE PURSUANT TO SECTION
6.04(B) OF THE FUND I LPA SHALL BE DISTRIBUTED FROM FUND I OR DLC GP TO DCM, DFR
OR ANY DFR AFFILIATE (OTHER THAN INCENTIVE ALLOCATIONS AND EARNINGS THEREON, TAX
DISTRIBUTIONS AND ANY AMOUNTS DISTRIBUTABLE PURSUANT TO THE ADVISORY AGREEMENT)
UNTIL INVESTOR HAS RECEIVED CUMULATIVE DISTRIBUTIONS (OTHER THAN DISTRIBUTIONS
FOR TAXES), PLUS ANY AMOUNTS WITHDRAWN BY INVESTOR FROM ITS CAPITAL ACCOUNT IN
FUND I OR DLC GP, EQUAL TO OR GREATER THAN THE AMOUNT OF AGGREGATE CAPITAL
CONTRIBUTIONS BY INVESTOR TO FUND I AND DLC GP; AND (II) NONE OF DCM, DFR OR ANY
DFR AFFILIATE MAY WITHDRAW ANY PORTION OF ITS INTEREST IN FUND I OR DLC GP
(OTHER THAN INCENTIVE ALLOCATIONS AND EARNINGS THEREON) UNLESS INVESTOR HAS
WITHDRAWN OR IS SIMULTANEOUSLY WITHDRAWING A PORTION OF ITS INTEREST IN FUND I
OR DLC GP, IN WHICH CASE DFR AND ANY DFR AFFILIATE SHALL BE ENTITLED TO WITHDRAW
(EITHER DIRECTLY FROM FUND I OR INDIRECTLY THROUGH DLC GP) AN EQUIVALENT
PROPORTION OF ITS INTEREST IN FUND I OR DLC GP (BASED ON THE APPLICABLE CAPITAL
ACCOUNT BALANCES OF EACH OF DEERFIELD AND PEGASUS AT THE TIME OF SUCH
WITHDRAWAL), PROVIDED THAT SUCH WITHDRAWAL RIGHTS OF DFR AND DFR AFFILIATES
(OTHER THAN WITH RESPECT TO INCENTIVE ALLOCATIONS AND EARNINGS THEREON) SHALL
ONLY BE AVAILABLE IF INVESTOR’S CAPITAL ACCOUNT BALANCE AS OF SUCH DATE IS EQUAL
TO OR GREATER THAN THE AMOUNT OF AGGREGATE CAPITAL CONTRIBUTIONS BY INVESTOR TO
FUND I AND DLC GP LESS PRIOR DISTRIBUTIONS MADE TO INVESTOR (OTHER THAN
DISTRIBUTIONS FOR TAXES).


 


(B)                                 UPON THE LIQUIDATION OF FUND I OR ANY
COMPLETE WITHDRAWAL OF INVESTOR’S INTEREST IN FUND I, NO AMOUNTS SHALL BE
DISTRIBUTED FROM FUND I OR DLC GP TO DCM, DFR OR ANY DFR AFFILIATE (OTHER THAN
INCENTIVE ALLOCATIONS AND EARNINGS THEREON, AMOUNTS DISTRIBUTABLE PURSUANT TO
THE ADVISORY AGREEMENT AND TAX DISTRIBUTIONS) UNTIL INVESTOR HAS RECEIVED
AGGREGATE DISTRIBUTIONS (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL NOT INCLUDE
ANY TAX DISTRIBUTIONS MADE TO THE INVESTOR) FROM THE INITIAL CLOSING DATE
THROUGH THE DATE OF DETERMINATION AT LEAST EQUAL TO ITS AGGREGATE CAPITAL
CONTRIBUTIONS TO FUND I AND DLC GP.


 


18.                                 TERMINATION OF CERTAIN RIGHTS.


 

(a)                                  The rights of Investor specified in
Sections 3(b), 4 (other than Section 4(c)), 5 and 16 of this Agreement and the
rights set forth in sections 3.2 (other than sections 3.2(b)(i); 3.2(c)(i);
3.2(c)(ii)(x); 3.2(c)(ii)(z); 3.2(c)(xii) (except with respect to section 10.08
of the Fund I LPA); 3.2(c)(xiii); 3.2(c)(xxi)(but only in respect of
determination under sections 5.2, 5.6, 8.1 and 8.2 of the DLC GP Agreement) and
3.2(c)(xxiii) and 3.2(d)), 3.3, 3.4, 3.6(b), 3.6(c), 3.7, 3.8, and 5.8 of the
DLC GP Agreement shall terminate (1) upon Investor’s exercise of the Special
Limited Partner Withdrawal Right in respect of its entire interest in Fund I and
Fund I’s payment in full of all amounts due to Investor in connection therewith
or (2) in the event that the net asset value of Investor’s capital account is
less than $1 million as a result of Investor previous partial withdrawals from
Fund I (as opposed to decline in value due to investment performance or market
conditions).  For purposes of the foregoing the definition of the Special
Limited Partner Withdrawal Right shall be set forth in the Fund I LPA.

 

12

--------------------------------------------------------------------------------


 

(b)                                 In the event that (1) the sum of (i) the
cumulative distributions received by Investor from DLC GP and Fund I, (ii) any
consulting fees in excess of $750,000 per annum, (iii) the Structuring Fee, and
(iv) any realized gains by Investor (or an applicable Affiliate) in connection
with its exercise of all or any portion of its Warrants, equals or exceeds the
amount of original capital contributions made by Investor and its Affiliates to
Fund I and DLC GP multiplied by 2.5 and (2) the net asset value of Investor’s
capital account is less than the greater of (i) $15 million and (ii) the net
asset value of the capital account of DFR (or an applicable Affiliate) excluding
any amounts attributable to incentive allocations, the rights of Investor
specified in Sections 4(b)(with respect to timely updates on fundraising efforts
for Fund I only), 4(g), 5 and 16 and the rights set forth in sections
3.2(b)(ii); 3.2(b)(iv); 3.2(b)(v); 3.2(b)(vi); 3.2(c)(iv); 3.2(c)(xi); 3.6(b),
3.6(c) and 3.7 of the DLC GP Agreement shall terminate.

 

(c)                                  In the event that as a result of Investor’s
withdrawal of all or a portion of its capital account in Fund I (as opposed to
decline in value due to investment performance or market conditions), the net
asset value of Investor’s capital account is less than the lesser of (1) $15
million and (2) the net asset value of the capital account of DFR (or an
applicable Affiliate), the rights of Investor specified in Sections 4(b)(with
respect to timely updates on fundraising efforts for Fund I only), 4(g), 5 and
16 of this Agreement and the rights set forth in sections 3.2(b)(ii),
3.2(c)(iv), 3.6(b), 3.6(c) and 3.7 of the DLC GP Agreement shall terminate.

 

(d)                                 References herein to the net asset value
shall refer to the net asset value as calculated pursuant to the Fund I LPA as
modified by this Agreement.

 

19.                                 Transfers of Interests in Deerfield
Pegasus Funds and DLC GP.    Notwithstanding anything to the contrary contained
in any Transaction Document, (a) Investor may Transfer any of its interests in
DLC GP or Fund I and its corresponding rights and obligations pursuant to the
Transaction Documents to an Investor Permitted Transferee without the consent of
DCM or any Affiliate thereof, (b) Investor may Transfer any of its economic
interests in Fund I or DLC GP, including its economic rights pursuant to the
Transaction Documents (but not any governance rights specific to Investor under
this Agreement or any of the Transaction Documents) to any non-Affiliate of
Investor without the consent of DCM or any Affiliate thereof, (c) DCM (or its
Affiliates) may Transfer its interests in DLC GP and its corresponding rights
and obligations pursuant to Transaction Documents to any wholly-owned subsidiary
of DFR or to any non-DFR Affiliate in connection with the Transfer to such
non-DFR Affiliate of 51% or more of the properties and assets of DFR as set
forth in Section 3(d), without the consent of Investor; provided, that in
connection with a Transfer by DCM or an Affiliate of an interest in DLC GP to
any non-DFR Affiliate, Investor shall be entitled to Transfer its interests
therein on the same terms and conditions as DCM or its Affiliate, as applicable,
as set forth in Section 6.2 of the DLC GP Agreement (the “Tag Along Right”); and
provided, further that each transferee in connection with the direct Transfer by
DCM or any Affiliate of DCM of any Transaction Document shall execute and
deliver to Investor an Affirmation and, provided, finally, that any such
Transfer shall comply with section 6.2(e) of the DLC GP Agreement.  Further, the
transferor in any Transfer by DCM or any Affiliate of DCM of any interest in DLC
GP or Fund I, if applicable, shall remain liable for the performance of any and
all obligations of such transferor under the Transaction Documents that such
transferor has so Transferred.  Any other Transfer by DCM (or its Affiliates) of
any of its interests in DLC GP, Fund I or the Transaction Documents not
expressly permitted by the terms contained in this Section 19 shall require the
consent of Investor; provided that no Transfer by DCM (or its Affiliates) of an
interest in DLC GP or Fund I which is a Lender Transfer or a Transfer in
connection with the acquisition of an equity or other interest in DFR by a
Person who is not also directly acquiring an equity or other interest in DCM or
any of its Affiliates (other than DFR), shall be a Transfer that requires
consent of Investor pursuant to this Section 19 or that triggers the Tag Along
Right.  For the avoidance of doubt, the parties hereto agree that DLC GP is an
Affiliate of DCM.   “Investor Permitted Transferee” shall mean any Affiliate of
Investor, any operating

 

13

--------------------------------------------------------------------------------


 

adviser of Pegasus Capital Advisors and any employee, officer, director,
shareholder, member or partner of such entities.

 


20.                                 ASSIGNMENT BY PARTIES.   EXCEPT AS EXPRESSLY
SET FORTH IN SECTIONS 3 AND 19, NO PARTY MAY TRANSFER OR DELEGATE ANY OF ITS
RIGHTS OR OBLIGATIONS PURSUANT TO THIS AGREEMENT WITHOUT THE CONSENT OF THE
OTHER PARTIES HERETO.  ALL RIGHTS AND OBLIGATIONS OF A PERSON HEREUNDER SHALL,
TO THE FULLEST EXTENT PROVIDED BY LAW, BECOME THE RIGHTS AND OBLIGATIONS OF ANY
SUCCESSOR TO THAT PERSON, WHETHER THROUGH MERGER, REORGANIZATION OR OTHER
TRANSACTION.


 

Notwithstanding anything to the contrary herein, none of DCM, Investor or any of
their respective Affiliates may Transfer any of its interests in Fund I unless,
based upon advice from tax counsel that is reasonably satisfactory to Fund I’s
counsel, such Transfer will not cause Fund I to be treated as a publicly traded
partnership taxable as a corporation for U.S. federal tax purposes.

 

21.                                 Notice.  Any notice or other communication
contemplated by any provision of this Agreement shall be in writing and may be
delivered personally, sent by telecopy, commercial courier or mailed by
certified mail, postage prepaid, return receipt requested, addressed to such
party at the address, or sent to its telecopy number, as follows:

 

If to Investor:

Pegasus Partners IV, L.P.

 

505 Park Avenue

 

New York, NY 10022

 

Attn: Rodney Cohen

 

Fax No.: 212-355-2303

 

 

 

with a copy to:

 

 

 

Jason Schaefer

 

Fax No.: 212-710-2551

 

With a copy to: Akin Gump Strauss Hauer & Feld LLP

 

 

 

One Bryant Park

 

New York, NY 10036

 

Attn: Patrick Fenn

 

Fax No.: 212-872-1002

 

 

If to DFR:

Deerfield Capital Corp.

 

6250 North River Road

 

Rosemont, Illinois 60018

 

Attn: Jonathan Trutter

 

Fax No.: (773) 867-5186

 

 

 

with a copy to:

 

 

 

General Counsel

 

Fax No.:  (773) 380-1695

 

14

--------------------------------------------------------------------------------


 

With a copy to:  Schulte Roth & Zabel LLP

 

 

 

919 Third Avenue

 

New York, New York 10022

 

Attn: Paul Watterson

 

Fax No.:  212-593-5955

 

Notice sent by telecopy shall be deemed given when confirmation of transmission
is received, and notice sent by any other means shall be deemed given when
received at the address set forth above; but any party may designate a different
address by a notice similarly given to the other party.

 


22.                                 ATTORNEYS’ FEES.  ALL REASONABLE AND
DOCUMENTED COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE FEES AND
EXPENSES OF COUNSEL, ACCOUNTANTS AND FINANCIAL ADVISORS) INCURRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS SHALL BE PAID BY THE PARTY INCURRING
SUCH COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF
THEIR RESPECTIVE COUNSEL AND FINANCIAL ADVISERS.  NOTWITHSTANDING THE FOREGOING,
ON THE INITIAL CLOSING DATE, FUND I SHALL PAY ALL REASONABLE AND DOCUMENTED
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF
COUNSEL AND FINANCIAL ADVISORS) OF INVESTOR AND DCM AND DFR INCURRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS.


 


23.                                 CONFLICTS.  TO THE EXTENT THERE IS ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE LIMITED PARTNERSHIP AGREEMENT OF FUND I
(INCLUDING, WITHOUT LIMITATION, ANY SIDE LETTER RELATING THERETO), THE DLC GP
AGREEMENT OR THE ADVISORY AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
APPLY WITH RESPECT TO THE PARTIES HERETO.


 


24.                                 RELATED PARTY TRANSACTIONS.(1)  IF INVESTOR
OR ANY AFFILIATE THEREOF OR ANY OF SUCH PERSON’S PARTNERS, MEMBERS,
SHAREHOLDERS, DIRECTORS, MANAGERS, OFFICERS, AGENTS OR OPERATING ADVISORS
(COLLECTIVELY, THE “PEGASUS ENTITIES”), ACQUIRES KNOWLEDGE OF A POTENTIAL
TRANSACTION OR MATTER WHICH MAY BE AN INVESTMENT OR BUSINESS OPPORTUNITY OR
PROSPECTIVE ECONOMIC OR COMPETITIVE ADVANTAGE IN WHICH DFR, DCM, DLC GP, FUND I
OR ANY AFFILIATE THEREOF OR ANY OF SUCH ENTITY’S PARTNERS, MEMBERS,
SHAREHOLDERS, DIRECTORS, MANAGERS, OFFICERS, AGENTS OR ADVISORS (COLLECTIVELY,
THE “DFR ENTITIES”) COULD HAVE AN INTEREST OR EXPECTANCY (A “COMPETITIVE
OPPORTUNITY”) OR OTHERWISE IS THEN EXPLOITING ANY COMPETITIVE OPPORTUNITY, NONE
OF THE DFR ENTITIES WILL HAVE ANY INTEREST IN, AND NO EXPECTATION THAT, SUCH
COMPETITIVE OPPORTUNITY BE OFFERED TO ANY DFR ENTITY.  TO THE FULLEST EXTENT
PROVIDED BY LAW, ANY SUCH INTEREST OR EXPECTATION IS HEREBY RENOUNCED SO
THAT NONE OF THE PEGASUS ENTITIES SHALL HAVE ANY DUTY TO COMMUNICATE OR PRESENT
SUCH COMPETITIVE OPPORTUNITY TO ANY DFR ENTITY AND EACH PEGASUS ENTITY
SHALL HAVE THE RIGHT TO EITHER HOLD ANY SUCH COMPETITIVE OPPORTUNITY FOR SUCH
PEGASUS ENTITY’S (AND ITS AGENTS’, PARTNERS’ OR AFFILIATES’) OWN ACCOUNT AND
BENEFIT OR TO RECOMMEND, ASSIGN OR OTHERWISE TRANSFER SUCH COMPETITIVE
OPPORTUNITY TO PERSONS OTHER THAN TO A DFR ENTITY.


 


25.                                 DETERMINATIONS OF THE INVESTOR.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE TRANSACTION DOCUMENTS, NOTWITHSTANDING ANY
APPLICABLE PROVISION OF LAW OR EQUITY, TO THE FULLEST EXTENT PERMITTED BY LAW,
WHENEVER INVESTOR OR ANY OF ITS AFFILIATES IS PERMITTED TO MAKE A DECISION OR
CONSENT TO ANY ACTION PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, ANY OF THE INVESTOR AND ITS AFFILIATES SHALL BE PERMITTED TO MAKE SUCH
DECISION OR PROVIDE OR WITHHOLD SUCH CONSENT IN ITS “SOLE DISCRETION” AND SHALL
BE ENTITLED TO CONSIDER ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES, INCLUDING
ITS OWN

 

--------------------------------------------------------------------------------


(1)                                  TO THE EXTENT THERE IS 3RD PARTY CAPITAL;
TO INCLUDE SIMILAR LANGUAGE IN THE PPM; INCLUDING A DISCLAIMER RELATING TO
INVESTOR’S LIABILITY UNDER THE FUND AGREEMENT (I.E., NOTWITHSTANDING INVESTOR’S
VARIOUS CONSENT AND OTHER RIGHTS, INVESTOR IS NOT ACTING IN THE CAPACITY OF A
GENERAL PARTNER AND NO PERSON HAS ANY RIGHTS AGAINST INVESTOR IN CONNECTION
THEREWITH).

 

15

--------------------------------------------------------------------------------



 


INTERESTS, AND SHALL HAVE NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY
INTEREST OF OR FACTORS AFFECTING ANY OTHER PERSON.


 

26.                                 Representations and Warranties.  Each of the
parties makes representations and warranties as set forth in Exhibit A attached
hereto, as applicable, as of the date hereof.

 


27.                                 AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY
BE AMENDED AND THE OBSERVANCE OF ANY PROVISION OF THIS AGREEMENT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) ONLY WITH THE WRITTEN CONSENT OF EACH PARTY HERETO.


 


28.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO.


 

29.                                 Termination.  Except as set forth in
Sections 6, 8, 9, and 12 which shall survive indefinitely and except expressly
set forth herein, this Agreement shall terminate on the date when the Investor
no longer has any interest in, or any obligation in respect of, Fund I or DLC
GP.

 


30.                                 MISCELLANEOUS.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES HERETO
HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE RESOLUTION OF ALL MATTERS PERTAINING TO
THE ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

16

--------------------------------------------------------------------------------



 


IF THE ABOVE CORRECTLY REFLECTS OUR UNDERSTANDING AND AGREEMENT WITH RESPECT TO
THE FOREGOING MATTERS, PLEASE SO CONFIRM BY SIGNING THE ENCLOSED COPY OF THIS
AGREEMENT IN THE SPACE PROVIDED BELOW.


 

 

 

DEERFIELD PEGASUS LOAN CAPITAL LP

 

 

 

 

By:

DPLC General Partner LLC, its general partner

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

Deerfield Manager

 

 

 

 

DPLC General Partner LLC

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

Deerfield Manager

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

General Counsel

 

 

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

General Counsel

 

 

 

 

PEGASUS DEERFIELD (AIV), LLC

 

 

 

 

By:

Pegasus Investors IV, L.P., its managing member

 

 

 

 

By:

Pegasus Investors IV GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Rodney Cohen

 

Name:

Rodney Cohen

 

Title:

Vice President

 

 

 

 

PGS MANAGEMENT, LLC

 

 

 

 

By:

Pegasus Capital Advisors IV, L.P., its managing member

 

 

 

 

By:

Pegasus Capital Advisors IV GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Rodney Cohen

 

Name:

Rodney Cohen

 

Title:

Authorised Person

 

Signature page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Representations and Warranties

 


1.                                       REPRESENTATIONS AND WARRANTIES OF EACH
PARTY.  EACH PARTY TO THE AGREEMENT REPRESENTS AND WARRANTS TO THE OTHER PARTIES
AS FOLLOWS:


 


(A)                                  ORGANIZATION AND QUALIFICATION.  SUCH PARTY
IS A DULY ORGANIZED OR FORMED, AS APPLICABLE, AND SUBSISTING LEGAL ENTITY UNDER
THE LAWS OF THE STATE OF ITS ORGANIZATION OR FORMATION, AS APPLICABLE.  SUCH
PARTY HAS THE REQUISITE LEGAL POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED.  SUCH PARTY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS
AND IS IN GOOD STANDING IN EVERY JURISDICTION WHERE ITS BUSINESS SO REQUIRES,
EXCEPT FOR SUCH FAILURES TO BE SO QUALIFIED OR LICENSED AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO SUCH PARTY.


 


(B)                                 AUTHORITY.  SUCH PARTY HAS FULL LEGAL POWER
AND AUTHORITY TO ENTER INTO THE AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY, TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO
CARRY OUT THE TRANSACTIONS.  SUCH PARTY HAS TAKEN ALL REQUISITE ACTION NECESSARY
TO BE TAKEN BY IT TO AUTHORIZE THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, AND NO
FURTHER COMPANY ACTION, OR ACTION ON THE PART OF ITS OWNERS, IS NECESSARY TO
AUTHORIZE THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY OR TO CONSUMMATE THE TRANSACTIONS.  THIS AGREEMENT AND EACH OTHER
TRANSACTION DOCUMENT TO WHICH SUCH PARTY IS A PARTY HAVE BEEN (OR, WHEN EXECUTED
AND DELIVERED, WILL BE) DULY EXECUTED AND DELIVERED BY SUCH PARTY, AND ARE (OR,
WHEN EXECUTED AND DELIVERED, WILL CONSTITUTE) VALID AND LEGALLY BINDING
AGREEMENTS AND OBLIGATIONS OF SUCH PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY OR SUBJECT TO ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW.


 

(C)                                  NO VIOLATIONS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY SUCH PARTY,
AND THE CONSUMMATION OF THE TRANSACTIONS, WILL NOT BREACH OR VIOLATE ANY
PROVISION OF ANY GOVERNING DOCUMENT OF SUCH PARTY, NOR BREACH OR VIOLATE THE
TERMS OF ANY MATERIAL AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH ITS ASSETS OR
PROPERTIES ARE BOUND OR ANY APPLICABLE LAW TO WHICH IT IS SUBJECT OR BY WHICH IT
IS OBLIGATED OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND, OTHER THAN BREACHES
AND VIOLATIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT (A) THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR (B) MATERIALLY AND ADVERSELY AFFECT SUCH PARTY’S BUSINESS, FUND I, THE
TRANSACTIONS OR THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.

 


(D)                                 NO CONSENTS.  THERE IS NO CONSENT OF ANY
PERSON, OR ANY DECLARATION TO OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY, THAT IS REQUIRED ON THE PART OF SUCH PARTY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS.


 


(E)                                  LITIGATION.  NO LITIGATION IS PENDING OR,
TO SUCH PARTY’S KNOWLEDGE, THREATENED AGAINST (A) SUCH PARTY ARISING OUT OF,
RESULTING FROM OR RELATING TO SUCH PARTY’S BUSINESS, OR (B) ARISING OUT OF,
RESULTING FROM OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT (A) THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR (B) MATERIALLY AND ADVERSELY AFFECT SUCH PARTY’S BUSINESS, FUND I, THE
TRANSACTIONS OR THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS AND, IN EACH CASE, SUCH PARTY HAS NO KNOWLEDGE OF ANY
EVENTS, FACTS OR CIRCUMSTANCES THAT COULD REASONABLY LIKELY SERVE AS THE BASIS
FOR ANY SUCH LITIGATION.  THERE ARE, AND WITHIN THE PAST FIVE YEARS HAVE BEEN,
NO OUTSTANDING JUDGMENTS, DECREES, INJUNCTIONS, STIPULATIONS OR ORDERS AGAINST
OR RELATING TO SUCH PARTY. 

 

--------------------------------------------------------------------------------



 


THERE ARE NO CONSENT DECREES OR SIMILAR ARRANGEMENTS ENTERED INTO WITH A
GOVERNMENTAL AUTHORITY OR OTHER PERSON BY, OR RELATING TO, SUCH PARTY OR SUCH
PARTY’S BUSINESS THAT ARE STILL IN EFFECT OR WERE IN EFFECT WITHIN THE PAST FIVE
YEARS.


 


2.                                       REPRESENTATIONS AND WARRANTIES OF DCM. 
DCM REPRESENTS AND WARRANTS TO INVESTOR AS FOLLOWS:


 


(A)                                  ELIGIBILITY.  DCM IS NOT INELIGIBLE
(WHETHER BY VIRTUE OF ITS OWN CONDUCT, ACTS OR OMISSIONS OR BY VIRTUE OF THE
CONDUCT, ACTS OR OMISSIONS OF DFR OR THE DFR AFFILIATES) UNDER SECTION 9(A) OR
9(B) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”) TO SERVE
AS AN INVESTMENT ADVISER (OR IN ANY OTHER CAPACITY CONTEMPLATED BY THE 1940 ACT)
TO A REGISTERED INVESTMENT COMPANY.  NEITHER DCM NOR ANY “PERSON ASSOCIATED WITH
AN INVESTMENT ADVISER” (AS DEFINED IN THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED (THE “ADVISERS ACT”)) WITH RESPECT TO DCM IS INELIGIBLE PURSUANT TO
SECTION 203 OF THE ADVISERS ACT TO SERVE AS AN INVESTMENT ADVISER OR AS A PERSON
ASSOCIATED WITH AN INVESTMENT ADVISER, OR PURSUANT TO RULE 206(4)-3 UNDER THE
ADVISERS ACT TO SERVE AS A SOLICITOR, AND HAS NOT BEEN THE SUBJECT OF ANY LEGAL
OR DISCIPLINARY EVENT THAT MUST BE DISCLOSED TO CLIENTS PURSUANT TO
RULE 206(4)-4 PROMULGATED UNDER THE ADVISERS ACT. NEITHER DCM NOR ANY “PERSON
ASSOCIATED WITH AN INVESTMENT ADVISER” WITH RESPECT TO DCM AS CONTEMPLATED ABOVE
IS OTHERWISE INELIGIBLE UNDER ANY OTHER APPLICABLE LAW FROM PROVIDING INVESTMENT
MANAGEMENT OR ADVISORY SERVICES (OR ANY OTHER SERVICES PROVIDED BY DCM).  THERE
IS NO JUDICIAL OR ADMINISTRATIVE ACTION, SUIT, PROCEEDING, INVESTIGATION OR
OTHER LITIGATION, PENDING OR, TO DCM’S KNOWLEDGE, THREATENED THAT COULD
REASONABLY BE EXPECTED TO RESULT IN DCM, DFR OR ANY DFR AFFILIATE THEREOF (OR
ANY “PERSON ASSOCIATED WITH AN INVESTMENT ADVISER” WITH RESPECT TO DCM AS
CONTEMPLATED ABOVE) BECOMING INELIGIBLE TO SERVE IN SUCH POSITIONS OR CAPACITY
OR REQUIRING DISCLOSURE TO CLIENTS OF DCM.


 


(B)                                 COMPLIANCE AND CERTAIN OTHER MATTERS.


 

(i)                                     DCM is duly registered as an investment
adviser under the Advisers Act and each other state or jurisdiction in which DCM
is required to make a “notice filing” under applicable law.  The governmental
approvals and other consents needed to perform its obligations under the
Transaction Documents have been duly obtained, and are in full force and effect
and all such governmental approvals, consents and other filings and
registrations were prepared in accordance with applicable law and did not when
filed contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements in them not misleading in light
of the circumstances under which they were made.  DCM has provided to Investor
true, accurate and complete copies of all filings, registrations and other
governmental approvals and consents filed, given or made in the two years
immediately preceding the date hereof in connection with DCM’s operations as an
investment adviser.

 

(ii)                                  DCM has complied and is in compliance in
all material respects with all applicable laws (such as, for example and without
limitation, Section 206 of the Advisers Act, Section 36 of the 1940 Act, and the
regulations promulgated thereunder, governing or imposing fiduciary duties, and
all laws applicable to the investment advisory agreements pursuant to which DCM
provides investment advisory or management services) relating to the conduct of
its business, and with the material provisions of all advisory agreements to
which it is a party, and has been and is in material compliance with all
required governmental approvals and other consents.  None of DCM, DFR or any DFR
Affiliate thereof has received notice of a material violation of any applicable
law (including, without limitation, as applicable, Rule 3a-4 under the 1940 Act)
by DCM, DFR or any DFR Affiliate, and DCM does not have knowledge of any such
material violation.

 

A-2

--------------------------------------------------------------------------------


 

(iii)                               No exemptive orders, “no-action” letters or
similar exemptions or regulatory relief have been obtained, nor are any requests
pending therefor, by or with respect to DCM, its business or, to DCM’s or DFR’s
knowledge, DCM’s directors, officers or employees, with respect to, or that are
necessary for, DCM’s operation of its business (including, without limitation,
its provision of investment management, advisory and other services to it
clients).

 

(iv)                              There have been no material violations of
DCM’s insider trading, privacy, proxy voting and other compliance policies and
procedures by DCM or, to its actual knowledge, its officers, directors,
managers, employees, representatives, agents, service providers, or other
supervised persons or access persons.  DCM has provided or made available to
Investor copies of DCM’s compliance policies and procedures.

 

(v)                                 DCM has delivered or made available to
Investor copies of all material correspondence (which shall include for the
avoidance of doubt any correspondence in connection with any deficiency letters
issued by the Securities and Exchange Commission (the “Commission”)) between DCM
and the Commission or other governmental authority relating to any examination
or inquiry by the Commission or other governmental authority with respect to
DCM’s compliance with applicable law, including with respect to the Commission’s
ongoing investigation of certain practices associated with the offer, purchase
or sale of Collateralized Mortgage Obligations and Real Estate Mortgage
Investment Conduits and the creation of re-REMICS.  During the ten years
immediately preceding the date hereof, none of DCM nor, to DCM’s knowledge, any
of DCM’s directors, officers or employees have been enjoined, indicted,
convicted or made the subject of any investigations (excluding routine
examinations by regulatory or self-regulatory organizations), disciplinary
proceedings, consent decrees, administrative orders or other litigation on
account of a violation (or alleged violation) of any applicable securities law
or similar law applicable to the business of DFR and the DFR Affiliates, any
felony or any misdemeanor involving moral turpitude, except as set forth in the
correspondence referenced in the first sentence of this Section2(b)(v) or has
otherwise been disclosed in writing by DCM to Investor.

 

(vi)                              The insurance policies or bonds of DCM that
insure against errors and omissions, professional negligence and other
liabilities arising out of, resulting from or relating to the conduct of its
business or the provision of services to its clients, or liabilities of its
clients, are commercially reasonable in terms of the policy limits, coverages
and exceptions, and are valid and binding, in full force and effect, and
enforceable against the policyholders, and, to DCM’s knowledge, the insurers,
according to their terms, and no material default has been committed by DCM, or
to DCM’s knowledge, the insurer, under any of such policies.

 


(C)                                  COMPETITIVE RESTRICTIONS.  NONE OF DCM NOR,
TO DCM’S KNOWLEDGE, ANY OF ITS EMPLOYEES, OFFICERS OR DIRECTORS IS SUBJECT TO A
COMPETITIVE RESTRICTION IN ANY AGREEMENT THAT WOULD PREVENT DCM OR SUCH
EMPLOYEES, OFFICERS OR DIRECTORS FROM PERFORMING ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.


 

(d)                                 Solvency.     DFR is not now insolvent, will
not be rendered insolvent by any of the Transactions contemplated by the
Transaction Documents and, to the best of DFR’s knowledge, there are no
conditions or occurrences currently existing or reasonably likely to arise or
occur that would render DFR insolvent, other than the failure to obtain by
April 1, 2010 a waiver of compliance with the net worth covenant contained in
the agreements governing DFR’s trust preferred securities, provided, DFR has no
reason to believe that it will be unsuccessful in obtaining such waiver.  As
used in this clause (d) “insolvent” means, with respect to any Person (together
with such Person’s affiliates, as applicable) that (i) the sum of
the obligations and other liabilities of a Person (as set forth on the most
recent balance sheet of such Person audited in accordance with generally
accepted accounting principles) exceeds the sum of the value of such Person’s
(1) assets (as set forth on the most recent balance sheet of such Person

 

A-3

--------------------------------------------------------------------------------


 

audited in accordance with generally accepted accounting principles),
(2) deferred tax assets associated with the NOL carry-forward which for purposes
of this add-back calculation shall not be offset by any valuation allowance
amount recorded in the most recent balance sheet of such Person audited in
accordance with generally accepted accounting principles) and (3) Negative
Market Square CLO equity (to the extent there is no actual legal liability of
the Company relating thereto) as set forth on the most recent published
financial statements of such Person audited in accordance with generally
accepted accounting principles; such Negative Market Square CLO equity for the
period ending December 31, 2008 is as set forth under “Economic Book Value Per
Share” in DFR’s Form 10-K filed with the SEC on March 16, 2009, (ii) a Person is
unable to pay such Person’s liabilities as they become due in the usual course
of business; (iii) that a Person has unreasonably small capital with which to
conduct its businesses and affairs, or (iv) final judgments against a Person in
all pending and threatened litigation could be reasonably anticipated to be
rendered at a time when, or in amounts such that, such Person would be unable to
satisfy any such judgments promptly in accordance with their terms, as well as
all other existing obligations of such Person, and taking into account all other
anticipated uses of cash.

 

(e)                                  Contracts; No Adverse Conditions.     DFR
and the DFR Affiliates are in compliance in all material respects with the terms
and conditions of each material contract or agreement to which any of them is a
party.  There does not exist under any such contract or agreement any breach or
other event of default, or event or condition that, after notice or lapse of
time or both, would constitute a breach or other event of default under
such contract or agreement, on the part of DFR or any DFR Affiliates or,
to DFR’s knowledge, on the part of any other party thereto, which breach or
other event of default would have or could reasonably be expected to have a
material adverse effect on DFR or any DFR Affiliate or the business, operations,
prospects or status as going concerns of any of them (a “Material Adverse
Effect”).  DFR is not aware of any conditions or occurrences currently existing,
nor has there been any change since December 31, 2008, in the condition
(financial or otherwise), business operations, assets, earnings, business or
prospects of DFR or any DFR Affiliate (including any actual or potential
competitive factors in the markets in which DFR and the DFR Affiliates
participate) that has, or could reasonably be expected to have, a Material
Adverse Effect.  DFR represents that the failure by DFR to maintain its listing
on the NYSE Amex will not result in a breach of any material agreement of DFR or
DCM, including any debt documents or management agreements to which any of DFR
or DCM is a party.

 

(f)                                    USTB Covenant.  DCM will use reasonable
best efforts to operate Fund I so as not to cause Investor (or any direct or
indirect beneficial owner of Investor if Investor is a partnership or other
flow-through entity for U.S. Federal income tax purposes), solely as a result of
investments of and income realized by Fund I, to be engaged in a trade or
business within the United States for U.S. Federal income tax purposes, provided
that Investor shall cooperate fully with DCM in respect of this covenant. 
Without limiting the foregoing, DCM shall not, without the written consent of
Investor, (i) engage (directly or indirectly, including through derivative
instruments) in loan origination activities; (ii) modify the terms of any debt
instrument in a manner that would result in a deemed exchange of the debt
instrument for U.S. Federal income tax purposes; or (iii) acquire (including
pursuant to a foreclosure) any U.S. real property interest (as defined in
section 897(c)(1) of the Code).

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

Reports and Correspondence

 

1.                                       Fund I Balance Sheet

2.                                       Fund I Income Statement

3.                                       Investor Capital Rollforward including
Return by Investor

4.                                       Individual Partner Statement

5.                                       Fund I Holdings Report

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Insurance Policies

 

DFR shall procure and maintain sufficient, customary and necessary (1) directors
and officers and (2) errors and omissions insurance from an insurance
carrier with an AM Best rating of A or better (at the time each policy is
obtained or renewed) for each of DCM and DLC GP, provided that in the event such
carrier’s rating is downgraded to an AM Best rating of below A, DFR shall use
commercially reasonable best efforts to replace such carrier with an insurance
carrier with an AM Best rating of A or better within 90 days of such downgrade,
and provided, further, that the parties agree that to the extent Fund I raises
capital from third party investors, additional insurance may be required.  DFR
has previously delivered all such insurance policies currently in effect to
Investor and no changes have been made thereto since such delivery.  DFR hereby
represents and warrants that such policies are currently in full force and
effect.  DFR shall instruct each insurance carrier to provide Pegasus with
advance notice prior to any change in coverage or termination.

 

--------------------------------------------------------------------------------


 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

Exhibit D

 

Key Investment Professionals

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

Exhibit E

 

Capital Contribution Schedule

 

Investor’s $75,000,000 capital commitment to Fund I and DLC GP shall be called
according to the following schedule:

 

Tranche 1 - $5,000,000 — contributed to Fund I upon the Initial Closing

 

Tranche 2 - $[***] — contributed to Fund I once DCM demonstrates to Investor an
ability to invest at least $[***] of such tranche to purchase Fund I investments
that meet the conditions of the Fund Investment Protocol

 

Tranche 3 - $[***] — contributed to Fund I once (a) $[***] of Tranche 2 is
invested and (b) DCM demonstrates to Investor an ability to invest at least
$[***] of such tranche to purchase Fund I investments that meet the conditions
of the Fund Investment Protocol

 

Tranche 4 – $[***] — contributed to Fund I once (a) $[***] of Tranche 3 is
invested and (b) DCM demonstrates to Investor an ability to invest at least
$[***] of such tranche to purchase Fund I investments that meet the conditions
of the Fund Investment Protocol

 

--------------------------------------------------------------------------------